Citation Nr: 1737505	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-11 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right upper extremity peripheral neuropathy.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right lower extremity peripheral neuropathy.

3. Entitlement to service connection for left upper extremity peripheral neuropathy, to include as due to exposure to an herbicide agent.

4. Entitlement to service connection for left lower extremity peripheral neuropathy, to include as due to exposure to an herbicide agent.

5. Entitlement to service connection for chloracne/fungus of right hand, to include as due to exposure to an herbicide agent.

6. Entitlement to service connection for hypertension, to include as due to exposure to an herbicide agent.

7. Entitlement to service connection for right vocal cord paralyzation, to include as due to exposure to an herbicide agent.

8. Entitlement to service connection for right side suboccipital decompression, to include as due to exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1967 to December 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing was held before the undersigned Veterans Law Judge in March 2017.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, In the April 2012 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for left lower extremity peripheral neuropathy.  In the Veteran's November 2012 Notice of Disagreement (NOD), he expressed disagreement with the RO's decision to deny his claim.  Although the RO addressed other issues listed on the April 2012 rating decision, it did not address the Veteran's entitlement to service connection for left lower extremity peripheral neuropathy claim.  Thus, the Board is obligated to remand the issue for proper development, to include issuance of a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran contends that his chloracne/fungus of the right hand, hypertension, left upper extremity peripheral neuropathy, right vocal cord paralyzation, and right side suboccipital decompression is associated with his military service.  Specifically he contends that his disabilities are a result of his exposure to an herbicide agent.  See Bd. Hrg. at 3.  In the alternative, the Veteran has testified that his right vocal cord paralyzation and his right side suboccipital decompression may be secondary to his claimed peripheral neuropathy.  See Bd. Hrg. at 12.  The Board notes that the Veteran's military record indicates in-country service in Vietnam.  See January 1969 Military Personnel record.  Additionally, VA has already conceded herbicide agent exposure.  See February 2008 rating decision.  The medical record reflects that the Veteran has a right hand disability, hypertension, right vocal cord paralyzation, and right side suboccipital decompression.  See November 2007 Private medical record; April 2007 Private medical record; February 2009 Private medical record.  

To date, the Veteran has not been afforded a VA examination to determine the nature and likely etiology of the chloracne/fungus of the right hand, hypertension, right vocal cord paralyzation, right side suboccipital decompression.  An examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, on remand, a VA examination should be provided for the Veteran's claimed right hand fungus, hypertension, right vocal cord paralyzation, and right side suboccipital decompression.  

Finally, the Board notes that the Veteran testified that he receives treatment at VA facilities.  See Bd. Hrg. at 16.  However, the claims file does not contain any VA treatment records.  Since VA has notice of potentially outstanding VA medical records, there is a duty to attempt to obtain these records.  See 38 U.S.C.A. § 5103A (2016).  In light of the Federal Circuit's recent decision in Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016), which held "that 38 C.F.R. § 3.159 (c)(3) extends the VA's duty to assist to obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance," the Board finds that remand is required to obtain any outstanding VA treatment records.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue an SOC to address the issue of entitlement to service connection for left lower extremity peripheral neuropathy.

Thereafter, the Veteran should be afforded the opportunity to perfect an appeal by submitting a timely Substantive Appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the SOC unless he perfects his appeal.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right hand fungus, hypertension, right vocal cord paralyzation, extremity peripheral neuropathy, and right side suboccipital decompression.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any outstanding VA treatment records.

3.  The AOJ should obtain an opinion to determine the nature and etiology of the Veteran's right hand fungus, hypertension, right vocal cord paralyzation, and right side suboccipital decompression.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

Following review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has right hand fungus/chloracne, hypertension, right vocal cord paralyzation, and right side suboccipital decompression that manifested in service or is otherwise causally or etiologically related to his military service, to include exposure to an herbicide agent (notwithstanding the fact that the disorders may not be presumed to be associated with herbicide exposure).

The examiner should also provide an opinion as to whether it is at least likely as not (a 50 percent probability or more) that the Veteran's right vocal cord paralyzation, and right side suboccipital decompression was caused or aggravated by any peripheral neuropathy.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

5.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed.

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

